COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Dan Silvestri V. International Bank of Commerce

Appellate case number:    01-11-00921-CV

Trial court case number: 0921107

Trial court:              125th District Court of Harris County

Date motion filed:        02/22/13

Party filing motion:      Appellee

       It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature: /s/ /s/ Terry Jennings________________________________
                           Acting individually    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Keyes


Date: March 6, 2013